Case 1:17-cv-01047-ESH Document 63-10 Filed 05/06/19 Page 1 of 22




            EXHIBIT 5
Case 1:17-cv-01047-ESH Document 63-10 Filed 05/06/19 Page 2 of 22


                                                                    Page 1
               IN THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF COLUMBIA

     ---------------------------X

     DEMOCRACY PARTNERS, LLC,              Case No:

     et al.,                               1:17-CV-1047-ESH

                   Plaintiffs,             Pages 1 - 135

     V.

     PROJECT VERITAS ACTION FUND,

     et al.,

                   Defendants.

     ---------------------------X

      Videotaped Deposition of WILSON BRADLEY WOODHOUSE

                              On Behalf of

                    AMERICANS UNITED FOR CHANGE

                         Washington, DC 20005

                     Tuesday, December 18, 2018



     Reported by: Denise D. Vickery, CRR, RMR

     Job No: 444000



                         MAGNA LEGAL SERVICES

                              866.624.6221

                            www.MagnaLS.com
Case 1:17-cv-01047-ESH Document 63-10 Filed 05/06/19 Page 3 of 22


                                                                    Page 2
 1

 2

 3

 4

 5

 6

 7                                Tuesday, December 18, 2018

 8                                9:13 a.m.

 9

10         Videotaped Deposition of WILSON BRADLEY

11   WOODHOUSE, held at the offices of:

12

13                VERDI & OGLETREE PLLC

14                1325 G Street NW

15                Suite 500

16                Washington, DC 20005

17

18

19         Pursuant to notice, before Denise Dobner

20   Vickery, Certified Realtime Reporter, Registered

21   Merit Reporter, and Notary Public in and for the

22   District of Columbia.
Case 1:17-cv-01047-ESH Document 63-10 Filed 05/06/19 Page 4 of 22


                                                                    Page 12
 1            Q.    -- Ms. Lindenbaum?

 2                  Okay.    Did you review any materials of

 3   any nature in order to prepare after you received

 4   the subpoena --

 5            A.    No.

 6            Q.    -- and the attachment?

 7                  Okay.    AUFC stopped functioning in or

 8   about February 2017; is that correct?

 9            A.    That's correct.

10            Q.    Okay.    What was your position as -- by

11   way of background, what was your title and your role

12   at AUFC?

13            A.    I was the president.

14            Q.    Okay.    And when did you -- when was

15   AUFC formed?

16            A.    It was -- it was originally known as

17   American United to Protect Social Security and it

18   was formed sometime around February of 2005 and then

19   sometime -- and I was a consultant to it, and then

20   sometime the next year it changed its name to

21   Americans United and then later on Americans United

22   for Change.
Case 1:17-cv-01047-ESH Document 63-10 Filed 05/06/19 Page 5 of 22


                                                                    Page 26
 1            A.    No, no, no.      You're not.     No, no, no.

 2   I apologize.      It's me.    I'm sorry.

 3            Q.    Tell me about AUFC's relationship with

 4   AFSCME.

 5            A.    So AFSCME was -- I mean, AFSCME was our

 6   principal and our largest donor for, I believe, the

 7   entirety of AUFC's existence, and they were -- they

 8   were, I think, always or almost always represented

 9   on the board.      And at the end their -- their

10   president chaired -- chaired the board of

11   Americans -- of Americans United.

12            Q.    That's Lee Saunders?

13            A.    Yeah.

14            Q.    Okay.    How long -- how long was he on

15   the board that you recall?

16            A.    I -- I don't -- I don't entirely

17   remember.     My recollection is, when I came back to

18   Americans United in 2013, we -- we had a small board

19   of about three that included someone from AFSCME.

20   And then we expanded that board and kind of upgraded

21   the people on it to include the president of -- so

22   sometime after the summer of 2013, Lee Saunders went
Case 1:17-cv-01047-ESH Document 63-10 Filed 05/06/19 Page 6 of 22


                                                                    Page 52
 1   its big donor of what its --

 2            A.    I don't -- I don't remember

 3   specifically telling Scott that.           I just am saying

 4   that --

 5            Q.    Scott Frey?

 6            A.    Scott Frey.

 7                  It's I'm just saying that it would have

 8   been par for the course if I had.           It would have...

 9            Q.    Generally, when did AUFC hire Foval as

10   an employee to work on this pieces of work involving

11   Social Security?

12            A.    It must have been -- it must have been

13   late August or early September.           I mean, it was not

14   a work that I had anticipated doing.            It was a grant

15   that came in -- that came into us relatively --

16   relatively late in the cycle.

17            Q.    How did it come to pass that you or

18   AUFC hired Foval?

19            A.    I don't actually -- I mean, he -- he

20   was just -- I was just aware.          He had been -- I had

21   been casually aware of him as a result of all the

22   communication that goes around -- goes around this
Case 1:17-cv-01047-ESH Document 63-10 Filed 05/06/19 Page 7 of 22


                                                                    Page 53
 1   LISTSERV, and I don't remember whose idea it was,

 2   but I just knew he was -- I actually don't remember.

 3   It may have been Bob.        It may have been someone

 4   else.

 5                  We had a -- we had a field director

 6   that was leaving Americans United, which basically

 7   this was going to help fill for the purposes of this

 8   Social Security campaign, and so it may have been

 9   that individual, but I don't remember.

10            Q.    Did you ever have an in-person meeting

11   with Foval before you brought him on?

12            A.    No.   Huh-uh.

13            Q.    Had you ever --

14            A.    We did it on the -- interviewed him on

15   the phone.

16            Q.    You say "we."      Who's that?

17            A.    Caroline Ciccone.

18            Q.    Had you -- had AUFC or you --

19            A.    Uh-huh.

20            Q.    -- in any capacity other than AUFC ever

21   done work with Foval?

22            A.    No.   I appeared at a press conference
Case 1:17-cv-01047-ESH Document 63-10 Filed 05/06/19 Page 8 of 22


                                                                    Page 67
 1   did -- I mean, I know you've said that in response

 2   to --

 3            A.    Uh-huh.

 4            Q.    -- some of your statements to Mr. Frey,

 5   he sort of gave general, "I know, I understand, my

 6   hands are tied."

 7            A.    Uh-huh.

 8            Q.    But as the legislative director --

 9            A.    Uh-huh.

10            Q.    -- of that organization and the point

11   person with whom you had contact, what did he say

12   about the -- the --

13            A.    Well --

14            Q.    -- the reason the relationship was

15   being termed?

16            A.    I remember two things.        I remember one

17   he said that Lee had come under -- Lee had come

18   under some criticism directly as having, you know,

19   public knowledge that he was chair of the -- of the

20   board, which I think was -- my recollection it was a

21   blog post in Wisconsin.         I think he was mentioned

22   one time, but anyway, and that Lee was angry about
Case 1:17-cv-01047-ESH Document 63-10 Filed 05/06/19 Page 9 of 22


                                                                    Page 68
 1   that.

 2                  And then the second thing I recall was

 3   that Lee was upset that he did not get prior notice

 4   that this was going -- that this was happening.

 5                  Those were the -- those were the two --

 6   the two reasons.

 7            Q.    Prior notice meaning like over the

 8   weekend --

 9            A.    Uh-huh.

10            Q.    -- when you all were scrambling --

11            A.    Yeah.    Yeah.

12            Q.    -- with Sinclair?

13            A.    Yeah.

14            Q.    During that week that we're talking

15   about --

16            A.    Uh-huh.

17            Q.    -- the week, week and a half

18   post-release of the videotape on Monday the 17th,

19   did you communicate with Foval subsequent to the

20   release?

21            A.    After or before?

22            Q.    After the video came out.
Case 1:17-cv-01047-ESH Document 63-10 Filed 05/06/19 Page 10 of 22


                                                                     Page 69
 1            A.     I mean, we terminated him.         So that,

 2   you know, that -- that was communicated.             I don't --

 3   I don't think -- I mean, when we didn't know --

 4   yeah, yeah.      Afterwards he was terminated, but I

 5   think Bob did that.

 6            Q.     How -- how could Creamer terminate

 7   Foval from an employment by AUFC when Creamer is

 8   just an outside consultant?

 9            A.     I mean, like I said, Creamer, Creamer

10   was as part -- Creamer was as much a part of

11   Americans United as I was or any of -- or any

12   employee.     Just the fact that he got a, you know, a

13   consulting check as opposed to a paycheck.              I mean,

14   he was -- he was my right hand.

15            Q.     I'm not being confrontational with you.

16            A.     Uh-huh.

17            Q.     I wouldn't be that stupid because I've

18   seen you debate your brother.

19            A.     (Laugh).

20            Q.     But why -- why if everything is

21   bullshit and cut and spliced --

22            A.     Uh-huh.
Case 1:17-cv-01047-ESH Document 63-10 Filed 05/06/19 Page 11 of 22


                                                                     Page 70
 1            Q.     -- and, you know, your pitch to

 2   Mr. Frey is, look --

 3            A.     Uh-huh.

 4            Q.     -- give us a chance.

 5            A.     Uh-huh.

 6            Q.     Don't react or overreact.

 7            A.     Uh-huh.

 8            Q.     Why isn't that the sauce for Foval?

 9   Why cut him loose like that if it was all bullshit?

10            A.     Well -- well, one, there -- there were,

11   to my mind, he -- he allowed himself to be

12   compromised in this, you know, in this way.

13                   Before his employment with -- with

14   Americans United, he had, you know, and in looking

15   at -- in looking at all -- in looking at all the

16   tapes that we -- that we had access to that O'Keefe

17   released, he clearly said things -- and this was

18   prior to his employment with us, but it had all --

19   your client had conflated it all.

20                   You know, he had said -- he had said

21   things definitively in those that were outrageous

22   and we knew to be untrue.
Case 1:17-cv-01047-ESH Document 63-10 Filed 05/06/19 Page 12 of 22


                                                                     Page 71
 1            Q.     What comes to your mind when you say

 2   that?    If it's outrageous --

 3            A.     Well --

 4            Q.     -- you got to -- you got to have a

 5   sense of what --

 6            A.     Well, I mean --

 7            Q.     -- you're talking about.

 8            A.     I mean that -- that he -- he because he

 9   was a little operative in Wisconsin had anything to

10   do with filming any violence in a rally in Chicago.

11   I mean, there were already people taking credit for

12   that.    I mean, it was just -- that was just or that

13   there would be any -- any scheme to bus in

14   immigrants from one state to vote in another.

15                   They were just -- they were so beyond

16   the pale outrageous that it was -- that it was clear

17   that he was, for whatever reason, saying things that

18   were -- that were not reflective of us or our values

19   or anything that we would ever participate in and,

20   you know, he was -- he was going to be, you know, he

21   was going to employed at that point only for another

22   two weeks.      So we terminated him.
Case 1:17-cv-01047-ESH Document 63-10 Filed 05/06/19 Page 13 of 22


                                                                     Page 72
 1            Q.     You've testified that about the

 2   videotapes --

 3            A.     Uh-huh.

 4            Q.     -- and O'Keefe and spliced and

 5   conflated and all that stuff.

 6            A.     Uh-huh.    Uh-huh.

 7            Q.     The words that came out of Foval's

 8   mouth, things --

 9            A.     Uh-huh.

10            Q.     -- he said about Bob or Brad or me,

11   meaning Foval.

12            A.     Uh-huh.

13            Q.     Those -- those are things he -- that

14   Foval, that he said.

15            A.     Uh-huh.

16            Q.     Those are words he actually spoke;

17   right?

18            A.     Uh-huh.

19            Q.     You have to say yes or no.

20            A.     Yes.

21            Q.     Did you ever, I mean -- and, again, I

22   mean no disrespect to you.
Case 1:17-cv-01047-ESH Document 63-10 Filed 05/06/19 Page 14 of 22


                                                                     Page 75
 1   Way, that I admire.

 2                   And he came with -- he came with Bob's

 3   recommendation, and I trust Bob with my life and

 4   have.    So...

 5            Q.     Why did AUFC -- why was the decision

 6   made for AUFC to no longer exist in or about

 7   February of 2017?

 8            A.     We -- we had no more sources of

 9   funding.      I mean, our primary -- like I said, our --

10   our primary -- our primary source of funding was or

11   significant source of our funding had been AFSCME,

12   and that relationship had been severed.

13            Q.     You had mentioned a board member who

14   had a prominent role at AFT.

15            A.     Randi Weingarten, American Federation

16   of Teachers.

17            Q.     Did AFT provide funding?

18            A.     They were not -- no, they were not

19   regular.      They were not regular donors anywhere like

20   what -- what AFSCME had -- had contributed.              My

21   recollection is they -- I mean, it was a few

22   thousand here or there and usually it was for
Case 1:17-cv-01047-ESH Document 63-10 Filed 05/06/19 Page 15 of 22


                                                                     Page 79
 1            A.     Frey, yeah.

 2            Q.     I keep saying that obviously because

 3   Foval's first name is Scott.

 4            A.     Right.    Right.    I got you.     I got you.

 5            Q.     Who attended besides you and President

 6   Saunders?

 7            A.     Scott Frey.

 8            Q.     And where was that meeting?

 9            A.     It was in his office.

10            Q.     Mr. Saunders?

11            A.     Saunders' office, yeah.

12            Q.     Was the purpose of that meeting to try

13   and resume the relationship with AFSCME?

14            A.     Uh-huh.    Yes.    Yes, it was.

15            Q.     What did -- what do you remember

16   Mr. Saunders saying to you during that meeting?

17                   Did -- let me back up.

18            A.     Uh-huh.

19            Q.     Did he decide to renew the relationship

20   or decline to do so after that meeting?

21            A.     He declined.

22            Q.     What did he say to you during the
Case 1:17-cv-01047-ESH Document 63-10 Filed 05/06/19 Page 16 of 22


                                                                     Page 80
 1   meeting?

 2            A.     I mean, he was -- he mentioned that his

 3   name had come up.       He mentioned that irrespective of

 4   the veracity of the videos, that 40 percent of his

 5   membership -- some percentage of his membership, you

 6   know, don't support the Democratic side or didn't

 7   support Hillary, and he -- he couldn't take the

 8   heat, couldn't be associated with it.             Even if he

 9   didn't believe any of the, you know, the stuff

10   alleged occurred, he couldn't be -- he couldn't be

11   associated with it.

12            Q.     Was he referring to Foval?

13            A.     No.   He was just referring --

14            Q.     Foval's statement, the video with

15   Foval.

16            A.     No, he was -- he was referring to the

17   -- we were not -- he was not that specific.              I mean,

18   he was referring to the project in general.

19            Q.     Meaning Veritas's publication?

20            A.     Yeah.

21                   I don't -- I don't recall.         I don't --

22   I don't recall us talking about Foval specifically,
Case 1:17-cv-01047-ESH Document 63-10 Filed 05/06/19 Page 17 of 22


                                                                     Page 82
 1            Q.     Well, no.     About the investigation.

 2   Because you're saying I don't -- he may have brought

 3   up Foval.      I just don't remember.

 4            A.     I just -- I don't remember.         I mean, I

 5   basically remember, you know, he was, you know, a

 6   little, you know, he was a little apologetic.               He --

 7   but he was mostly, you know, "I got caught

 8   flatfooted.      I can't have this.       They mention my

 9   name.    I've got," you know, "I've got a lot of

10   members," you know, "who might be inclined to

11   believe this.      I can't take the heat."

12            Q.     I mean, did he say anything about

13   Democracy Partners and Bob Creamer let some intern

14   in and was that a reason or -- that's what I'm

15   trying to ask.

16            A.     Well, okay.     I just don't remember -- I

17   don't remember how specific.          I mean, Bob definitely

18   came up.      I mean, he -- he -- he was -- Bob's name

19   -- Bob's name definitely came up, and he mentioned

20   that they were severing whatever business relation

21   they -- they had, which I don't -- I'm not

22   entirely -- have transparency into.            So I didn't
Case 1:17-cv-01047-ESH Document 63-10 Filed 05/06/19 Page 18 of 22


                                                                     Page 93
 1            Q.     Did AUFC have a written budget?

 2            A.     I mean, we had -- we had a spreadsheet

 3   of expenses but, no, we didn't -- we didn't -- I

 4   didn't have -- I didn't have a formal budget.

 5            Q.     Was Creamer included on that

 6   spreadsheet of expenses?

 7            A.     Yeah.

 8            Q.     If for any reason you didn't have

 9   funding at AUFC in those three years, would you have

10   paid Creamer, was he contractually -- were you

11   contractually obligated to pay him --

12            A.     No.

13            Q.     -- 546 thousand?

14            A.     No.

15            Q.     765 dollars?

16            A.     No.

17            Q.     Did you ever have a discussion with

18   Mr. Creamer about that sum of money or about his

19   employment for the next three years at AUFC?

20            A.     No.   It was understood.

21            Q.     Do you have -- based on your prior

22   capacity as the head of AUFC --
Case 1:17-cv-01047-ESH Document 63-10 Filed 05/06/19 Page 19 of 22


                                                                 Page 114
 1   Consulting Group, or Democracy Partners presented --

 2   ever presented the intern with a non-disclosure

 3   confidentiality agreement?

 4            A.     I have no idea.

 5            Q.     To your knowledge, as head of AUFC, at

 6   the time that AFSCME terminated its relationship

 7   with AUFC, what role, if any, did the Veritas intern

 8   working at Democracy Partners have on AFSCME's

 9   decision to cut ties?

10            A.     None that I'm aware of, I mean.

11   Never -- it never came up.

12            Q.     Can I have a moment?

13                   I do not have any more -- have any more

14   questions for you.

15            A.     Okay.

16            Q.     See if Ms. Lindenbaum has any more

17   questions.

18                           MS. LINDENBAUM:      I do have just a

19   few quick ones.

20                             EXAMINATION

21   BY MS. LINDENBAUM:

22            Q.     Turning back to Exhibit 2 that you have
Case 1:17-cv-01047-ESH Document 63-10 Filed 05/06/19 Page 20 of 22


                                                                 Page 126
 1            A.     Yeah, sure.     I mean, the

 2   contextualizing all this.

 3            Q.     Well, I mean, if you want -- look,

 4   you're, in my view, an honest broker --

 5            A.     Uh-huh.

 6            Q.     -- in this deposition.

 7            A.     Uh-huh.

 8            Q.     I think I've been -- I guess what I'm

 9   trying to say is, if you want to -- I'm trying to be

10   efficient.

11                   If it's -- if it's -- if it's -- if

12   it's your statement with regard to the work that

13   Project Veritas does or did and its --

14            A.     No.   No.

15            Q.     -- impact on --

16            A.     It's in the context of -- of Americans

17   United's existence and relationship with AFSCME.

18            Q.     I'm all ears.

19            A.     I mean, to me, I don't -- I don't think

20   this is hard, right?

21                   Americans United's existence depended

22   on AFSCME.      We leveraged almost every other dollar
Case 1:17-cv-01047-ESH Document 63-10 Filed 05/06/19 Page 21 of 22


                                                                 Page 127
 1   we raised off our relationship with AFSCME.              The

 2   fact that, you know, we could go to other unions and

 3   ask for money for either sustaining money or for

 4   projects and other individuals was because AFSCME

 5   was a key political payer.

 6                   They stopped funding Americans United.

 7   Americans United ceased to exist.            Bob lost his

 8   contract.     It's pretty easy.

 9            Q.     Have you read the complaint that

10   Mr. Creamer filed through his lawyers?

11            A.     I have not.

12            Q.     But that's -- so I understand your --

13            A.     Uh-huh.

14            Q.     -- your position.

15            A.     Well, I'm just contextualizing our

16   relationship with -- with AFSCME.

17            Q.     I get it.    I --

18            A.     Yeah, and they -- they ended the

19   relationship as a result of this project.

20            Q.     Yes.   I mean --

21            A.     I mean, it's pretty -- pretty

22   straightforward.
Case 1:17-cv-01047-ESH Document 63-10 Filed 05/06/19 Page 22 of 22


                                                                 Page 133
 1                     CERTIFICATE OF REPORTER

 2   DISTRICT OF COLUMBIA            )

 3                I, DENISE DOBNER VICKERY, CRR/RMR and

 4   Notary Public, hereby certify the witness was by me

 5   first duly sworn to testify to the truth; that the

 6   said deposition was recorded stenographically by me

 7   and thereafter reduced to printing under my

 8   direction; and that said deposition is a true record

 9   of the testimony given by said witness.

10                I certify the inspection, reading and

11   signing of said deposition were NOT waived by

12   counsel for the respective parties and by the

13   witness; and that I am not a relative or employee of

14   any of the parties, or a relative or employee of

15   either counsel, and I am in no way interested

16   directly or indirectly in this action.

17

18

19                         Denise Dobner Vickery, CRR/RMR

                           Notary Public in and for the

20                         District of Columbia

21

22   My Commission expires:         February 28, 2023
